Exhibit Note: As discussed in Note 2 to the consolidated financial statements, effective January 1, 2009, the Company adopted FSPAPB14-1,“Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement)”,FASB No. 160, “No. 160 “Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51” and FASB Staff Position EITF 03-6-1, “Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities”.These accounting pronouncements all required retrospective application. Item 6.Selected Financial Data 2008 2007 2006 2005 2004 (As adjusted) (As adjusted) (As adjusted) (As adjusted) (As adjusted) (in thousands, except per share and center data) OPERATING DATA Total revenues $245,391 $228,765 $210,962 $197,949 $189,651 Operating income 78,901 71,565 68,942 73,769 68,961 Income from continuing operations 29,718 30,438 28,501 7,678 7,742 Net income 29,718 30,556 42,699 6,077 8,626 SHARE DATA Basic: Income from continuing operations $.63 $.65 $.61 $.06 $.23 Net income available to common shareholders $.63 $.65 $1.00 $.15 $.25 Weighted average common shares 31,084 30,821 30,599 28,380 27,044 Diluted: Income from continuing operations $.62 $.64 $.61 $.06 $.23 Net income available to common shareholders $.62 $.64 $.99 $.15 $.25 Weighted average common shares 31,220 31,513 30,956 28,573 27,231 Common dividends paid $1.50 $1.42 $1.34 $1.28 $1.25 BALANCE SHEET DATA Real estate assets, before depreciation $ 1,399,755 $ 1,287,241 $ 1,216,859 $ 1,152,866 $1,077,393 Total assets 1,121,925 1,060,148 1,040,561 1,000,605 936,378 Debt 786,863 695,002 664,518 663,607 488,007 Tanger Factory Outlet Centers, Inc. shareholders’ equity 235,211 258,596 286,174 250,214 161,133 Total equity 265,903 294,148 327,445 299,580 196,754 OTHER DATA Cash flows provided by (used in): Operating activities $96,970 $ 98,588 $ 88,390 $83,902 $84,816 Investing activities $ (133,483) $ (84,803) $ (63,336) $ (336,563) $2,607 Financing activities $39,078 $ (19,826) $ (19,531) $251,488 $(93,156) Gross Leasable Area Open: Wholly-owned 8,820 8,398 8,388 8,261 5,066 Partially-owned (consolidated) 3,271 Partially-owned (unconsolidated) 1,352 667 667 402 402 Managed 293 64 105 Number of outlet centers: Wholly-owned 30 29 30 31 23 Partially-owned (consolidated) 9 Partially-owned (unconsolidated) 3 2 2 1 1 Managed 3 1 3 In December 2003, COROC Holdings, LLC, or COROC, a joint venture in which we initially had a one-third ownership interest and consolidated for financial reporting purposes under the provisions of FIN 46R, purchased the 3.3 million square foot Charter Oak portfolio of outlet center properties for $491.0 million.In November 2005, we purchased for $286.0 million (including acquisition costs) the remaining two-thirds interest in this joint venture.The transaction was funded with a combination of common and preferred shares and senior unsecured notes.
